Order entered March 11, 2021




                                     In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                               No. 05-21-00135-CV

                         ALFRED LEE STONE, Appellant

                                       V.

                     DONNELL PORTER, ET AL., Appellees

                 On Appeal from the 68th Judicial District Court
                             Dallas County, Texas
                      Trial Court Cause No. DC-20-08985

                                    ORDER

      Before the Court is appellant’s March 1, 2021 motion to proceed without

payment of costs. We note the motion was filed contemporaneously in the trial

court, and the clerk’s record has since been filed without prepayment of costs.

Accordingly, pursuant to Texas Rule of Appellate Procedure 20.1(b)(1), we

GRANT the motion and appellant is allowed to proceed without payment of the

appellate court filing fees.


                                            /s/   BONNIE LEE GOLDSTEIN
                                                  JUSTICE